Title: To Benjamin Franklin from Daniel Roberdeau, 2 February 1784
From: Roberdeau, Daniel
To: Franklin, Benjamin


          
            Dear Sir
            London Feby. 2d. 1784
          
          Mr. Vanderhorst with his Daughter are on an excursion to Paris, and their return will be most favorable for remittance, if you should, in consiquence of my Letter and a bill of Exchange enclosed to you a few days ago, have it in your power, you’ll oblige me to send by Mr. Vanderhorst who is directed in that

case to pay the money, or transmit the seal to my Son whom I have left in Bristol for twelve months to learn the Art of refining of Sugar as I intend to establish that branch superadded to my dististillery, deranged during the late troubles, on my return to America.
          Mr. Vanderhorst is a Gentleman of Character from South Carolina, and he and his Daughter desire attention all that you’ll be pleased to show to them will oblige Dear Sir Yr. most obedt. & very hume. Serv.
          
            Daniel Roberdeau
          
         
          Addressed: His Excellency / Doctor Benjaman Franklin / Minister Plenepotentiary at the Court of / France / Passe / Paris / Mr. Vanderhorst
        